Case 1:21-cv-02967-BMC Document 10-1 Filed 06/02/21 Page 1 of 1 PageID #: 1893




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 ALLSTATE INSURANCE CO., et al.,                                    21-CV-02967 (BMC)

                                         Plaintiffs,           DECLARATION OF DANIEL
                                                                MARVIN IN SUPPORT OF
                     -against-                                  MEMORANDUM OF LAW
                                                              ADDRESSING THE COURT’S
 SHMUEL BATUROV, et al.,
                                                             MAY 26, 2021 ORDER TO SHOW
                                      Defendants.            CAUSE WHY THE COMPLAINT
                                                              SHOULD NOT BE DISMISSED
                                                               FOR IMPROPER JOINDER

Daniel S. Marvin declares pursuant to 28 U.S.C. § 1746 that the following is true and correct:

       1.      I am a Partner with the firm of Morrison Mahoney LLP, attorneys for Plaintiffs

Allstate Insurance Company, Allstate Fire & Casualty Insurance Company, Allstate Indemnity

Company, and Allstate Property & Casualty Insurance Company (collectively, “Allstate”) in the

above-entitled action, and I am fully familiar with all the facts and circumstances in this matter.

       2.      I submit this declaration in support of Allstate’s memorandum of law addressing

the Court’s May 26, 2021, Order to Show Cause why the Complaint in this action should not be

dismissed for improper joinder for the limited purpose of introducing the relevant exhibit

referenced in Allstate’s memorandum of law and not available on the public docket.

       3.      Annexed hereto as Exhibit “A” is the transcript of the February 16, 2012 hearing

before the Honorable John Gleeson in the matter Allstate Ins. Co., et al. v. Khaimov et. al, 11-CV-

2391 (JG) (JMA) (E.D.N.Y. Feb. 16, 2012).

       I declare under penalty of perjury that the foregoing is true and correct.

Dated: New York, New York
       June 2, 2021

                                                        \s\ Daniel S. Marvin
                                                       Daniel S. Marvin



                                                  1
